 In the MatterofTHE LORAIN TELEPHONECOMPANYandOHIOFEDERATION OF TELEPHONEWORKERS,INC.Case No. 8-R-1605.-Decided September 00, 1944Mr. William P. Clyne,of Cleveland, Ohio, andMr. G. A. Resek,ofLorain, Ohio, for the Company.Messrs. Robert G. PollockandGeorge Knable,of Cleveland, Ohio,andMessrs.Willard DobbeckandWalter Marlow,of Lorain, Ohio,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION.tSTATEMENT OF THE CASEUpon petition duly filed by Ohio Federation of Telephone Work-ers, Inc., herein called* the Union, alleging that a question affectingcommerce hadarisenconcerning the representation of employees ofThe Lorain Telephone Company, Lorain, Ohio, herein called the Coin-pany, the National LaborRelationsBoard provided for an appro-priate hearing upon due notice before Thomas E. Shroyer, Trial Ex-aminer.Said hearing was held at Cleveland, Ohio, on August 25,1944.The Company and the Union appeared, participated, and wereafforded,fullopportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer'srulingsmade at the hearing are free from prejudicialerror andare hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Lorain Telephone Company is an Ohio corporation with itsprincipal place of business at Lorain, Ohio, where it furnishes tele-phone communication facilities.During the 6-month period preced-ing the date of the hearing the Company purchased equipment, mate-rial, and supplies valued at about $15,000, 50 percent of which was58 N. L R. 73., No. 92.478 THE LORAIN TELEPHONECOMPANY479shipped to it from points outside the State of Ohio.The Companyis the only one operating telephone facilities in and around Lorain,Ohio, and handles long distance telephone service over its own linesand over the lines of the Ohio Bell Telephone Company and Ameri-can Telephone and Telegraph Company. It is impossible to makeor receive a long distance call in the territory serviced by the Com-pany unless the Company's facilities are used.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE CRGANIZATION INVOLVEDOhio Federation of Telephone Workers, Inc., is a labor organizationaffiliatedwith the National Federation of Telephone Workers, admit-ting to membership employees of the Company.III. THEQUESTION CONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusive bar-gaining representative of its employees until suchtime asthe Unionis certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union representsa substan-tialnumber of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all employees of the Company, excludingmanagerial and supervisory employees, constitute an appropriate bar-gaining unit.The Company would, in addition, exclude allclericalemployees from the unit.The parties are also in disagreement withrespect to the supervisory status of several named positions.The Company's operations are divided into three departments,namely office, traffic, and plant.All employees are housed in the samebuilding.The Union has organized all departments of the Companyand the record indicates that there is a strong community of interestbetween the clerical employees and the traffic department employees.The latter are mainly telephone operators.Under all the circum-stances, we conclude that an employer-wide unit, consisting,of office,traffic, and plant departments, is appropriate in this case.We find, in agreement with the parties, that the telephoneengineer,The Field Examiner reported that the Union presented 53 membership applicationcards.There are approximately 71 employees in the appropriate unit. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant telephone engineer, the wire chief, the lineman, and the chiefoperator are supervisory employees, and as such, we shall exclude themfrom the unit.The Company maintains a small district office in each of fivetowns outside of Lorain, Ohio. It employs a superintendent at eachof the district offices who climbs poles, installs telephones, collectsbills,makes contracts, makes contributions to charity on behalf of theCompany, and performs other similar duties.Only three of the five,superintendents have sub-irdinates at present.However, it appearsthat, on occasion they have actually hired and discharged employees.We find that the superintendents of district- offices are managerialand/or supervisory employees, and, as such, we shall exclude themfrom the unit.The Company employs one person classified as an installer.Alltelephones are installed under his supervision and he has one helper.It appears that the relationship between the installer and his helperis that of journeyman to apprentice rather than that of supervisor tosubordinate.Accordingly, we shall include him in the unit.The Company would exclude its directory. superintendent who pre-pares the subscriber lists.This employee ha§ no subordinates.TheCompany contends that she has access to cofi1±44ential information. Itappears that although she might have access to confidential informa-tion, none of said information has to do with labor relations.Weshall include the directory superintendent in the unit.The Company employs six billing clerks and four cashiers all ofwhom it would exclude from the unit on the ground that they haveaccess to confidential information.None of the information comingto the billing clerks and cashiers in the normal course of their dutiesdeals with labor relations.We shall include the billing clerks and thecashiers in the unit.The Company has two persons classified as supervisors.They actas chief operator on the shifts when the latter is not working.Duringthose periods, they exercise the same degree of supervision as the chiefoperator, who is admittedly excluded from the unit.Under these cir-cumstances, we shall exclude the supervisors from the.unit.The cable foreman has three to six subordinates and has the authorityto hire and discharge.We find that the cable foreman is a supervisoryemployee, and as such, we shall exclude him from the unit.The Company has one employee classified as a secretary-stenog-rapher.In addition to her regular duties, this employee transcribesthe minutes of meetings of the directors during the course of whichshe has access to confidential information relating to labor- relations.We shall exclude her from the unit.The Company seeks the exclusion of its two checking clerks.Therecord indicates that they perform no supervisory duties and that THE LORAIN TELEPHONECOMPANY481their work is purely clerical in nature. Inasmuch as we have foundhereinabove that clerical employees should be included in theunit, weshall include the checking clerks.We find that all employees of the Company, including the installer,directory superintendent, billing clerks, cashiers, and checking clerks,but excluding the secretary-stenographer, the telephoneengineer,assistant telephone engineer, wire chief, line foremen, chief operator,superintendents of district offices, supervisors, cable foreman, and anyother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Lorain Tele-phone Company, Lorain, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of election, to determine whether or notthey desire to be represented by Ohio Federation of Telephone Work-ers, Inc., for the purposes of collective bargaining.609591-45-vol 58---82